—Order unanimously modified on the law and as modified affirmed without costs and matter remitted to Supreme Court for further proceedings in accordance with the following Memorandum: *1077Supreme Court erred in referring the issue of discovery to the arbitrator. The parties agreed to arbitrate only whether respondent is entitled to supplemental uninsured motorist benefits and if so, in what amount. Thus, the parties cannot be compelled to arbitrate the issue of discovery. We therefore remit this matter to Supreme Court for an in camera inspection of the medical records in question to determine their relevancy (see, Matter of Rosenbaum [American Sur. Co.], 11 NY2d 310, 314; Matter of Kansas City Fire & Mar. Ins. Co. [Barnes], 115 AD2d 311). (Appeal from Order of Supreme Court, Monroe County, Polito, J. — Arbitration.) Present — Lawton, J. P., Hayes, Wisner, Hurlbutt and Scudder, JJ.